DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim has been amended to incorporate additional limitations that differentiate the claim from the prior art references of record and the applicant’s arguments presented in the remarks of 6/06/2022 are persuasive. Presently, independent claim 31 similarly overcomes the prior art of record and is allowable. For these reasons, the application is in condition for allowance. Independent claim 1 is directed to a method for treating an epileptic seizure in a patient’s brain using a diagnostic process of diffusion tensor imaging to determine locations of electrode implantation placement. In contrast with other prior art references, the claimed invention provides a computation of the second directional derivative from tensor fitting of the diffusion tensor imaging.  The amended claim limitation of “wherein directionality of the second directional derivative is obtained from tensor fitting acquired from post-ictal diffusion tensor imaging” provides for a narrower claiming of the second directional derivative calculation within the electrode placement determination processing features, and differentiates the claimed invention from the combination of prior art references.  
Further regarding claim 1, the applicant’s arguments are persuasive with respect to the prior art of record for the following reasons. Applicant’s persuasive arguments in the remarks of 6/06/2022 include:
“Rossi fails to teach or suggest determining a second directional derivative of the electrical potential in a direction of white matter tracts, much less a second directional  derivative wherein directionality is obtained from tensor fitting acquired from post-ictal diffusion tensor imaging. Rossi also fails to teach or suggest selecting an implantation position for the electrode from the plurality of virtual electrode placement positions, wherein the selecting is based on the volume of cortical activation at the implantation position and the second directional derivative of the electrical potential as required by claim 1.” 
“Bokil is directed to a system and method for selecting optimal stimulation parameter settings for a therapeutic neural stimulation. (Abstract.). The Office Action selects several paragraphs to string together an alleged teaching of Bokil with which Applicant respectfully disagrees. McIntyre discloses a computer-implemented method for generating a target stimulation region. (Claim 1). McIntyre discloses various data inputs to identify particular axonal pathways activated by deep brain stimulation and to determine their correlations with specific clinical outcomes. (Abstract).” 
“The combination of Bokil and McIntyre fails to cure the deficiencies of Rossi. Specifically, the combination of Bokil and McIntyre fails to teach or suggest determining a second directional derivative of the electrical potential in a direction of white matter tracts, much less a second directional derivative wherein directionality is obtained from tensor fitting acquired from post-ictal diffusion tensor imaging. The combination of Bokil and McIntyre also fails to teach or suggest selecting an implantation position for the electrode from the plurality of virtual electrode placement positions, wherein the selecting is based on the volume of cortical activation at the implantation position and the second directional derivative of the electrical potential as required by claim 1. Thus, together and individually, Rossi, Bokil and Mcintyre fail to teach all of the elements of claim 1.”
Therefore, the applicant’s arguments directed to the previous prior art references of record are persuasive. 
For these reasons, independent claim 31 similarly overcomes the prior art of record and are allowable.
Dependent claims 2-8, 10, 21, 27, 29, 32, and 35-41 are dependent upon independent claims 1 or 31 and therefore are also allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tucker (U.S. Pub. No. 20090306532) teaches to a method and apparatus for locating tracts of electrical brain activity by using a source localization procedure and solving an inverse problem developed from a tractography procedure. The reference further teaches to determining a second derivative minimization process for the inverse problem as well as the use of tensor diffusion imaging. The reference fails to teach to the computation of a second directional derivative of an electrical potential, and fails to teach to using tensor fitting from post-ictal diffusion tensor imaging to perform the computation.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793    

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791